Exhibit 10.1

 

SG BLOCKS, INC.
RESTRICTED SHARE UNIT AGREEMENT
(Non-Employee Directors)

 

Summary of Restricted Share Unit Grant

 

SG Blocks, Inc. (the “Company”) grants to the Grantee named below, in accordance
with the terms of SG Blocks, Inc. Stock Incentive Plan, as amended (the “Plan”),
and this Restricted Share Unit Agreement (the “Agreement”), the following number
of Restricted Share Units, on the Date of Grant set forth below:

 

  Name of Grantee: [●]         Number of Restricted Share Units: [●]        
Date of Grant: [●]         Vesting Date: The earlier of (i) the first
anniversary of the Date of Grant or (ii) the date of the annual meeting of the
Company’s stockholders that occurs in the year immediately following the Date of
Grant.

 

Terms of Agreement

 

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of share units
(the “Restricted Share Units”) set forth above. Each Restricted Share Unit shall
represent the right to receive one share of the Company’s common stock, par
value $0.01 per share (“Share”), and shall at all times be equal in value to one
Share. The Restricted Share Units shall be credited in a book entry account
established for the Grantee until payment in accordance with Section 3 hereof.

 

2. Vesting. The Restricted Share Units shall vest in full on the Vesting Date,
provided that the Grantee continues to provide service on the Board until that
date. The Restricted Share Units shall vest in full if, prior to the Vesting
Date and while the Grantee is a member of the Board, he or she dies or becomes
“disabled” within the meaning of Section 409A of the Code. The Restricted Share
Units shall be forfeited automatically without further action or notice if,
prior to the Vesting Date, the Grantee ceases to provide service as a member of
the Board, except as otherwise provided in the immediately preceding sentence.

 

3. Payment. The Company shall deliver to the Grantee (or the Grantee’s estate in
the event of death) the Shares underlying the vested Restricted Share Units
within thirty (30) days following the date that is six months after the
Grantee’s termination of service from the Board or the Grantee’s death or
“disability” within the meaning of Section 409A of the Code. The Company’s
obligations with respect to the vested Restricted Share Units shall be satisfied
in full upon the delivery of the Shares underlying the Restricted Share Units.

 

4. Transferability. The Restricted Share Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

 



 

 

 

5. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 3 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

6. Payment of Dividend Equivalents. From and after the Date of Grant and until
the time when the Restricted Share Units are paid in accordance with Section 3
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (a) the dollar amount of the cash dividend paid per Share on such
date and (b) the total number of Restricted Share Units credited to the Grantee
as of such date (the “Dividend Equivalent”). The Dividend Equivalent shall be
paid to the Grantee at the same time that the related dividend is paid to the
holders of Shares.

 

7. No Right to Reelection. Nothing contained in this Agreement shall confer upon
the Grantee any right to be nominated for reelection by the Company’s
stockholders, or any right to remain a member of the Board of Directors of the
Company for any period of time, or at any particular rate of compensation.

 

8. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 15 of
the Plan.

 

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws and listing requirements with
respect to the Restricted Share Units; provided, however, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

 

10. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect in any material way the rights of the
Grantee under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.

 

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 



 2 

 

 

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.

 

13. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

 

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

 

15. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

 

16. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

 3 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

  SG BLOCKS, INC.         By:       Paul M. Galvin     Chief Executive Officer
and     Chairman of the Board

 

By signing below, you acknowledge that a copy of the Plan and Prospectus, and
the Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by you or are available for viewing at
www.sgblocks.com and you consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact Mahesh Shetty at (646)
240-4235 to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept the award on the terms and conditions
set forth herein and in the Plan. The terms and conditions of the Plan and this
Agreement constitute a legal contract that will bind both you and the Company as
soon as you accept the award.

 

              Date:  

 

 



 

 

